Exhibit 10.1

THIRTEENTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Thirteenth Amendment to Loan and Security Agreement is entered into as of
May 5, 2020 (the “Amendment”), by and between EAST WEST BANK (“Bank”), IDENTIV,
INC. (“Parent”) and THURSBY SOFTWARE SYSTEMS, LLC (“TSS”). TSS and Parent are
also referred to herein individually as a “Borrower” and collectively as the
“Borrowers”.

RECITALS

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of February 8, 2017, as amended from time to time, including pursuant to that
certain First Amendment to Loan and Security Agreement dated as of March 27,
2017, that certain Second Amendment to Loan and Security Agreement dated as of
December 19, 2017, that certain Third Amendment to Loan and Security Agreement
dated as of January 30, 2018, and that certain Fourth Amendment to Loan and
Security Agreement dated as of February 5, 2018, that certain Fifth Amendment to
Loan and Security Agreement dated as of March 6, 2018, that certain Sixth
Amendment to Loan and Security Agreement dated as of April 14, 2018, that
certain Seventh Amendment to Loan and Security Agreement dated as of July 17,
2018, that certain Eighth Amendment to Loan and Security Agreement dated as of
November 1, 2018, that certain Ninth Amendment to Loan and Security Agreement
dated as of January 2, 2019, that certain Tenth Amendment to Loan and Security
Agreement dated as of February 6, 2019, that certain Eleventh Amendment to Loan
and Security Agreement dated as of March 28, 2019 and that certain Twelfth
Amendment to Loan and Security Agreement dated as of January 28, 2020
(collectively, the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms set forth herein.

NOW, THEREFORE, the parties agree as follows:

1.    The following is added as new clauses (l) and (m) to the definition of
“Permitted Indebtedness” set forth in Section 1.1 of the Agreement:

(l)     unsecured Indebtedness in an original principal amount of $2,914,500
with respect to the loan provided to Borrower under the Paycheck Protection
Program pursuant to the Coronavirus Aid, Relief, and Economic Security Act,
dated March 27, 2020 (the “CARES Act”), the proceeds of which are used in
compliance with the CARES Act (the “PPP Loan”); and

(m)    Indebtedness of up to $4,000,000 owing to 21 April Fund, Ltd., 21 April
Fund, LP and/or other Affiliates of Bleichroder L.P (the “Investor Debt”) that
is subject to a fully executed subordination agreement in form and substance
satisfactory to Bank.

2.    The following is added as a new clause (k) to the definition of “Permitted
Lien” set forth in Section 1.1 of the Agreement:

(k)    Liens securing the Investor Debt that is subject to a fully executed
subordination agreement in form and substance satisfactory to Bank.

3.    The following definition is added to Section 1.1 of the Agreement in
alphabetical order:

“Leniency Period” means the period beginning on May 1, 2020 and ending on
September 30, 2020.

4.    The following definition in Section 1.1 of the Agreement is amended and
restated in its entirety to read as follows:

“EBITDA” means, as of any particular measurement period, Borrowers’ earnings
(i) before interest, taxes, depreciation and amortization expenses, determined
in accordance with GAAP, and excludes provision (benefit) for, net income (loss)
attributable to non-controlling interest, foreign currency losses (gains),
impairment of goodwill, stock-based compensation, non-cash expense (gains),
one-time expenses not to exceed $200,000 per fiscal quarter, and restructuring
and severance expenses not to exceed (x) $1,000,000 for quarter ending June 30,
2020, (y) $1,000,000 for quarter ending September 30, 2020, and (z) $300,000 for
each fiscal quarter thereafter; minus (ii) non-operating income resulting from
any forgiveness of the PPP Loan; and plus (iii) the cash proceeds from the sale
and issuance of equity securities and/or the Investor Debt or other Subordinated
Debt incurred during such measurement period.

 

1



--------------------------------------------------------------------------------

5.    The following is added immediately after the end of the first sentence set
forth in Section 2.1(b)(ii) of the Agreement:

Notwithstanding the foregoing, Borrowers are not required to make monthly
principal payments on the Term Loan for the three payment dates of May 1, 2020,
June 1, 2020 or July 1, 2020.

6.    Section 6.3(a) of the Agreement is amended and restated in its entirety to
read as follows:

(a) as soon as available, but in any event within twenty (20) days after the
last day of each month, a Borrowing Base Certificate signed by a Responsible
Officer in substantially the form of Exhibit C hereto; and within twenty
(20) days after the last day of each month of the Leniency Period, a global cash
balance worksheet;

7.    Section 6.9 of the Agreement is amended and restated in its entirety to
read as follows:

6.9    Financial Covenants.

(a)    Minimum Cash.

(i)    Borrowers shall maintain a minimum of Four Million Dollars ($4,000,000)
in unrestricted cash in their account(s) at Bank at all times; provided however
that during the Leniency Period, Borrowers are only required to maintain a
minimum of Three Million Dollars ($3,000,000) in unrestricted cash in their
account(s) at Bank at all times during such period.

(ii)    The aggregate sum of all of Borrowers’ unrestricted cash shall be at
least Three Million Five Hundred Thousand Dollars ($3,500,000) at all times
during the Leniency Period.

(b)    Minimum EBITDA. Borrowers’ minimum trailing six-month EBITDA shall be at
least $600,000, measured on a monthly basis for all periods during the Leniency
Period; and for each month thereafter, Borrowers’ minimum trailing three-month
EBITDA shall be at least $300,000.

(c)    Fixed Charge Coverage Ratio. For so long as the Term Loan is outstanding,
Borrower shall maintain a Fixed Charge Coverage Ratio of at least 1.15 : 1.00,
measured on a quarterly basis, beginning with the calendar quarter ending
March 31, 2020.

8.    Section 7.9 of the Agreement is amended and restated in its entirety to
read as follows:

7.9    Subordinated Debt. Make any payment in respect of any Subordinated Debt,
or permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of the subordination agreement governing such Subordinated Debt,
or amend any provision contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent. Without limiting the
foregoing, and for the sake of clarity, Borrowers shall not make any payments on
account of the Investor Debt until after Term Loan has been repaid in full and
in any event, no payment shall be made on the Investor Debt if any Event of
Default has occurred that is continuing or would exist after giving effect to
such payment.

 

2



--------------------------------------------------------------------------------

9.    The Exhibit D to the Agreement is replaced in its entirety with the
Exhibit D attached hereto.

10.    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Each Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

11.    Each Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing,
after giving effect to this Amendment.

12.    Bank waives (a) any noncompliance with Section 6.9(c) and/or
Section 6.9(d) of the Agreement (in effect prior to the effectiveness of this
Amendment) for periods ended March 31, 2020 and April 30, 2020 and (b) any
noncompliance prior to the date hereof related to the implementation of the debt
facility referred to in clause (l) of the definition of “Permitted Indebtedness”
contained in the Agreement (as amended hereby). Bank does not waive Borrower’s
obligations under such sections or with respect to such facility or definition
after the date hereof and as amended herein, and Bank does not waive any other
failure by Borrower to perform its obligations under the Loan Documents.

13.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof. Notwithstanding the
foregoing, Borrowers shall deliver all original signed documents requested by
Bank no later than five (5) Business Days following the date of execution.

14.    As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)    this Amendment, duly executed by Borrowers;

(b)    amendment to warrant to purchase stock;

(c)    payment of an amendment and waiver fee in the amount of $30,000 plus all
Bank Expenses incurred through the date of this Amendment; and

(d)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

IDENTIV, INC.

By:   Sandra Wallach

Name:   /s/ Sandra Wallach

Title:

  CFO

 

THURSBY SOFTWARE SYSTEMS, LLC

By:   Sandra Wallach

Name:   /s/ Sandra Wallach

Title:

  CFO

 

EAST WEST BANK

By:   Kelvin Chan

Name:   /s/ Kelvin Chan

Title:

  Managing Director

 

4



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:    EAST WEST BANK FROM:    IDENTIV, INC.

The undersigned authorized officer of IDENTIV, INC., on behalf of itself and all
other Borrowers, hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
“Agreement”), (i) each Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below and
(ii) all representations and warranties of Borrowers stated in the Agreement are
true and correct as of the date hereof. Attached herewith are the required
documents supporting the above certification. The Officer further certifies that
the annual financial statements are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and such other financial information is
prepared consistently from one period to the next; except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant              Required   Complies Borrowing Base Certificate  
  Monthly within 20 days   Yes   No Global Cash Worksheet     Monthly within 20
days   Yes   No A/R & A/P Agings     Monthly within 20 days   Yes   No Inventory
report     Monthly within 20 days   Yes   No Compliance Certificate     Monthly
within 20 days   Yes   No Monthly financial statements with compliance
certificate     Monthly within 30 days   Yes   No Annual financial statements
(CPA Audited)    

Annually within 180 days of fiscal

year end

  Yes   No

Annual operating budget, sales projections and operating plans

approved by board of directors

   

Annually no later than 30 days prior

to the beginning of each fiscal year

  Yes   No Contact/address list of Borrowers’ account debtors     Within 30 days
of FYE   Yes   No A/R and Collateral Audit     Annual      Yes   No Deposit
balances with Bank     $                          Yes   No Deposit balance
outside Bank     $                            Financial Covenant     Required   
Actual   Complies Minimum Unrestricted Cash at Bank during Leniency Period    
$3,000,000    $                       Yes   No Minimum Unrestricted Cash at Bank
after Leniency Period     $4,000,000    $                       Yes   No
Minimum Aggregate Unrestricted Cash during Leniency Period     $3,500,000   
$                       Yes   No Minimum trailing 6 month EBITDA (during
Leniency Period)     $600,000    $                       Yes   No Minimum
trailing 3 month EBITDA (10/1/20 and onward)     $300,000   
$                       Yes   No

Minimum Fixed Charge Coverage Ratio (while Term Loan is

outstanding)

    1.15 : 1.00                 : 1.00   Yes   No       Comments Regarding
Exceptions: See Attached.     BANK USE ONLY    
Received by:                                                                 
Sincerely,     AUTHORIZED SIGNER     Date:                         
                                              Verified:                        
                                         SIGNATURE     AUTHORIZED SIGNER    
Date:                                                                  TITLE    
             Compliance Status            Yes   No     DATE                   